Citation Nr: 1040334	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's income is excessive for the receipt of 
nonservice-connected death pension benefits for 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to May 1968.  
He died in October 2002; the appellant is his widow (surviving 
spouse).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  


FINDING OF FACT

The appellant's countable annual family income for a surviving 
spouse with no dependents, minus unreimbursed medical expenses, 
exceeds the maximum annual pension rate (MAPR) for death pension 
benefits for the 2007 annualization period.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits during the 2007 annualization period are not 
met.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  However, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, is dispositive of the matter, such as in the 
present case.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 
5-2004 (June 23, 2004).  Therefore, the Board finds that no 
further action is necessary under the statutory and regulatory 
duties to notify and assist.

II.  Relevant Law and Regulations

Death pension is available to the "surviving spouse" of a Veteran 
because of his nonservice-connected death, as long as the Veteran 
served for the required period of time during wartime subject to 
certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 
1541 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), 
(d)(5), (2010).

Basic entitlement exists if, among other things, the surviving 
spouse's income is not in excess of the applicable MAPR specified 
in 38 C.F.R. § 3.23 as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2010).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is 
to be given the same force and effect as if published in VA 
regulations.  See 38 C.F.R. §§ 3.21, 3.23 (2010).  The MAPR is 
revised every December 1st and is applicable for the following 
12-month period.  The MAPR shall be reduced by the amount of the 
countable annual income of the surviving spouse.  See 38 U.S.C.A. 
§§ 1503, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.23(b) 
(2010).  Fractions of dollars will be disregarded in computing 
annual income.  See 38 C.F.R. § 3.271(h) (2010).

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included during 
the twelve-month annualization period in which received, except 
for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.271(a) (2010).  Social Security 
Administration (SSA) income is not specifically excluded under 38 
C.F.R. § 3.272, nor is the income of a child in the custody of 
the surviving spouse.  In fact, the surviving spouse's annual 
income includes the annual income of the surviving spouse and the 
Veteran's children in her custody.  See 38 C.F.R. § 3.23(d)(5) 
(2010).  Such incomes are therefore included as countable income.  
Unreimbursed medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from a surviving 
spouse's income for the same 12-month annualization period to the 
extent they were paid.  See 38 C.F.R. § 3.272 (g)(2)(iii).  In 
order to be excluded from income, these medical expenses must be 
paid during the time period at issue, regardless of when they 
were incurred.  In addition, they must be out-of-pocket expenses, 
for which the surviving spouse received no reimbursement, such as 
through an insurance company.  However, medical insurance 
premiums themselves, as well as the Medicare deduction, may be 
applied to reduce countable income.

For the purpose of determining initial entitlement, the monthly 
rate of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by twelve.  See 38 
C.F.R. § 3.273(a) (2010).  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout an 
entire twelve-month annualization period, will be counted as 
income during the twelve month annualization period in which it 
is received or anticipated.  See 38 C.F.R. § 3.271(a)(1) (2010).  
Nonrecurring income (income received on a one-time basis) will be 
counted, for pension purposes, for a full twelve-month 
annualization period following receipt of the income.  See 
38 C.F.R. § 3.271(c) (2010).  The amount of any nonrecurring 
countable income received by a beneficiary shall be added to the 
beneficiary's annual rate of income for a twelve-month 
annualization period commencing on the effective date on which 
the nonrecurring income is countable.  See 38 C.F.R. § 3.273(c) 
(2010).

As of December 1, 2006, the MAPR as to death pension for a 
surviving spouse without a dependent child was $7,329.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0206.htm).  Five percent 
of this amount is $366. 

As of December 1, 2007, the MAPR as to death pension for a 
surviving spouse without a dependent child was $7,498.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0207.htm).  Five percent 
of this amount is $375.

III.  Analysis

Initially, as to the death pension claim, the record reveals that 
the Veteran has the requisite wartime service, his death was 
nonservice-connected, and the appellant has the minimal net worth 
for pension.  See 38 C.F.R. §§ 3.3(b)(4) (2010).  However, the 
basis of the RO's denial of death pension benefits was predicated 
on the surviving spouse's excessive income deemed greater than 
the MAPR in the year she applied for benefits.


The appellant filed her claim for nonservice-connected death 
pension benefits in July 2007.  Therefore, the Board must 
calculate her family income for the initial twelve-month 
annualization period after July 2007.  See 38 C.F.R. § 3.271(a).

On her claim for benefits, the appellant informed the VA that she 
was receiving $1263.00 (US dollars) per month in SSA benefits and 
$1063.44 per month in retirement benefits.  Based on this 
evidence, the RO subsequently denied the appellant's claim noting 
that her gross yearly household income exceeded the legal limits 
set by Congress for a widow with no dependents.  Specifically, 
the RO informed the appellant that the VA income limit for a 
surviving spouse with no dependents was $7329.00 but that her 
income (SSA and retirement benefits) of $27,917.00 was too great 
to award her VA benefits.  The RO informed the appellant that she 
could submit additional information that might reduce her 
countable income and she was told that she could submit a claim 
for benefits at a later date if her yearly income decreased.  She 
then appealed to the Board for review.  

Effective December 1, 2006, the maximum allowable rated for a 
surviving spouse with no children was $7329.00.  Effective 
December 1, 2007, the maximum allowable rate for a surviving 
spouse with no children was $7498.00.  The appellant's countable 
income, which included her adjusted SSA benefits and retirement, 
was $27, 917.00, which exceeded the maximum allowable rate for 
the twelve month annualization period, even if the RO deducted 
five percent of unreimburseable medical expenses [$366.00 
($7329.00 multiplied by five percent prior to December 1, 2007) 
or $374.00 ($7498.00 multiplied by five percent after December 1, 
2007)].  The RO noted that the appellant's unreimbursed medical 
expenses were $183.80, which did not exceed the $366.00 amount or 
the $374.00 amount, and as such, no deduction from countable 
income could be made.  It is noted that for 2007, the appellant 
indicated that she did not have any last expenses for her 
deceased husband.

The appellant wrote a statement to the RO and then repeated her 
statement when she provided testimony before the Board that she 
believed that she should receive the nonservice-connected death 
pension because she was married to the Veteran at the time of his 
death.  She stated that her expenses exceeded her income and that 
she "needed" the pension benefits in order to meet all of her 
obligations.  Notwithstanding her assertions, the appellant's 
income minus allowable expenses clearly exceeds the allowable 
rate.  The appellant has not since submitted a Medical Expense 
Report (VA Form 21-8416) or Improved Pension Eligibility 
Verification Report (VA Form 21- 0518-1) demonstrating a change 
in her income or medical expenses that would allow for her income 
to be reduced to such an extent that she would be entitled to a 
nonservice-connected pension.  

The Board is sympathetic to the appellant's claim and her 
particular circumstances; however, the appellant's countable 
income must be less than the annual death pension rate determined 
by law.  VA is bound by the applicable law and regulations as 
written.  See 38 U.S.C.A. § 7104(c) (West 2002).  Here, her 
countable income was in excess of the applicable pension rate for 
death pension.  Therefore, the appellant would not be legally 
entitled to death pension benefits for the twelve-month 
annualization period from July 2007 to July 2008.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Due to excessive income, entitlement to nonservice-connected 
death pension benefits is denied.


____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


